DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               J.C., the father,
                                  Appellant,

                                      v.

     FLORIDA DEPARTMENT OF CHILDREN AND FAMILIES, the
       GUARDIAN AD LITEM PROGRAM, and R.G., the father,
                         Appellees.

                                No. 4D19-1394

                               [October 3, 2019]

    Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Robert B. Meadows, Judge; L.T. Case No. 562018DP000241
(B).

  Antony P. Ryan, Regional Counsel, and Richard G. Bartmon, Assistant
Regional Counsel, of the Office of Criminal Conflict and Civil Regional
Counsel, West Palm Beach, for appellant.

   Sarah J. Rumph of Children’s Legal Services, Tallahassee, for appellee
Florida Department of Children and Families.

    Thomasina Moore and Laura J. Lee of Florida Statewide Guardian ad
Litem Office, Tallahassee, for appellee Guardian ad Litem Program.

  Christopher Hicks of the Law Office of Christopher A. Hicks, Vero
Beach, for appellee R.G., the father.

PER CURIAM.

   Affirmed.

DAMOORGIAN, CIKLIN and GERBER, JJ., concur.

                           *           *           *

   Not final until disposition of timely filed motion for rehearing.